internal_revenue_service number release date index number ---------------------------------- --------------------------------------------------- -------------------- ------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number ------------------- refer reply to cc corp b02 plr-115877-05 date date ----------------------------------------------------------- --------------------------------------------------------- ty ------- ty ------- legend distributing ------------------------------------------------------------------ ----------------------------- controlled ------------------------------------------------------------------ shareholder a ----------------------------------------------------------------------- -------------------------------------------------------------------- shareholder b -------------------------------------------------------------------- shareholder c -------------------------------------------------------------------- state f date date date business d business e ----------------------- ---------------------- --------------------- -------------------------- ----------------- ------------- ---------------------------------- ------------------------------------------- ----- ----- ----- ------- plr-115877-05 f g h i dear -------------- this is in reply to your letter requesting rulings about the transaction described in this letter the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties-of-perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing was incorporated in state f on date on date it elected to be taxed as a subchapter_s_corporation distributing has one class of stock with i shares outstanding shareholder a owns f shares shareholder b owns g shares and shareholder c owns h shares of distributing since its incorporation distributing has engaged to two active businesses business d and business e controlled was formed on date it also has one class of voting common_stock with i shares outstanding the shareholders of distributing have developed their own separate distinct business philosophies that have given rise to disagreements which if permitted to continue would jeopardize the corporate operations and continued success of the two plr-115877-05 active businesses conducted by distributing in order to resolve their differences the shareholders have decided to separate certain assets of business d and business e from distributing into controlled and give shareholder c independence and exclusive control of controlled and its business plans proposed transaction to accomplish these objectives the following transaction is proposed i distributing will transfer assets and liabilities used in both business d and business e to controlled in exchange for i shares of controlled ii distributing will distribute i shares of controlled to shareholder c in exchange for all of the stock in distributing that shareholder c owns iii distributing will retire the shares of its stock surrendered to it by shareholder c representations in connection with the proposed transaction distributing has made the following representations a b c d e the fair_market_value of controlled stock to be received by shareholder c will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing is being received by shareholder c as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled will be carried out to promote management harmony and avoid significant disagreements between the shareholders of distributing concerning the management and operation of business d and business e and to permit shareholder c independence and exclusive control of the new corporation and its businesses the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business plr-115877-05 purposes f g h i j k the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both the total adjusted bases and the fair_market_value of the assets transferred to controlled_corporation by distributing_corporation each equals or exceeds the sum of the liabilities assumed by controlled_corporation plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary business and are associated with the assets being transferred no property is being transferred between distributing and controlled that would be subject_to investment_credit recapture this transaction will not result in a situation in which one party recognizes income but another party recognizes the deductions associated with such income or one party owns property but another party recognizes the income associated with such property no income items such as accounts_receivable or any items resulting from a sale exchange or disposition that would have resulted in income to distributing_corporation or any items of expense will be transferred to controlled l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled m payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s-length n o no two parties to the transaction are investment companies as defined in code sec_368 and iv for purposes of code sec_355 immediately after the distribution no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the distribution plr-115877-05 p q r s for purposes of code sec_355 immediately after the distribution no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the distribution there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled_corporation stock the gross assets of the portion of the business directly conducted by distributing immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of distributing s gross assets at that time the gross assets of the portion of the business to be conducted by controlled immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of controlled s gross assets at that time rulings based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to controlled of assets relating to business d and business e solely in exchange for all of the outstanding_stock of controlled followed by the distribution of all of the controlled stock to shareholder c in exchange for distributing stock as described above will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a aparty to a reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described in ii above sec_357 and sec_361 plr-115877-05 controlled will recognize no gain_or_loss on the receipt of the assets of distributing in exchange for all of the shares of controlled sec_1032 the basis of each asset received by controlled will equal the basis of such asset in the hands of distributing immediately prior to the proposed transaction sec_362 the holding_period of the assets received by controlled from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all its controlled stock to shareholder c sec_361 shareholder c will not recognize gain_or_loss and no amount will be included in the income of shareholder c upon the receipt of controlled stock in exchange for distributing stock of equal value sec_355 the basis in the stock of controlled to be received by shareholder c will equal the basis of the distributing stock surrendered by shareholder c in the exchange sec_358 the holding_period of the controlled stock received by shareholder c will include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock was held as a capital_asset by shareholder c on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 is used principally as a device for the distribution of the earnings_and_profits of the distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or controlled_corporation plr-115877-05 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of each of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
